Case 1:18-md-02819-NG-LB Document 618 Filed 12/28/20 Page 1 of 3 PageID #: 41283




                                          December 28, 2020


  Via ECF
  The Honorable Nina Gershon
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11021

         RE:     In Re Restasis (Cyclosporine Ophthalmic Emulsion) Antitrust Litigation.,
                 Case No. 18-MD-2819-NG-LB
                 MSP Recovery Claims, Series LLC, et al. v. Allergan, Inc.,
                 Case No. 19-CV-26249

  Dear Judge Gershon:

  Plaintiffs MSP Recovery Claims, Series LLC, MSPA Claims 1, LLC, and MAO-MSO Recovery,
  II, LLC, Series PMPI (collectively “Plaintiffs”) oppose Defendant’s request for leave to file a
  motion to dismiss.

  Plaintiffs are assignees of recovery rights originally held by Medicare Advantage Plans that
  provide Medicare benefits to their numerous beneficiaries who reside throughout the United States.
  As third-party payors of pharmaceutical claims for their beneficiaries, Plaintiffs' assignors are end-
  payors of Restasis and were thereby injured as a result of Allergan's unlawful behavior. The
  Medicare Advantage Plans irrevocably assigned to Plaintiffs the right to recover the cost of
  Restasis payments made on behalf of the assignors' beneficiaries for which Defendant is liable.
  Plaintiffs’ Complaint seeks injunctive relief and damages for purchases and reimbursements of
  Restasis by Plaintiffs' assignors since May 17, 2014.

  Defendants’ December 21, 2020 correspondence to Your Honor seeks leave to file a motion to
  dismiss three of Plaintiffs’ state law claims. In summary, Defendant contends that indirect
  purchasers are barred from pursuing claims under the Connecticut Unfair Trade Practices Act and
  Puerto Rico Antitrust Act, and that Plaintiffs do not constitute “consumers” as contemplated by
  the Michigan Consumer Protection Act. Plaintiffs address each of Defendant’s contentions
  separately.

  Connecticut Unfair Trade Practices Act Claims

  Defendant’s argument challenging Plaintiffs’ right to assert claims under the Connecticut Unfair
  Trade Practices Act (“CUTPA”) is based on the court’s dismissal of unjust enrichment claims
  brought under Connecticut law in In re Niaspan Antitrust Litigation, 42 F. Supp. 735 (E.D. Pa.
Case 1:18-md-02819-NG-LB Document 618 Filed 12/28/20 Page 2 of 3 PageID #: 41284




  2014). The court in In re Niaspan determined that indirect purchasers are barred from pursuing
  CUTPA claims based on the court’s misreading of the Supreme Court of Connecticut’s ruling in
  Vacco v. Microsoft Corp. See In re Niaspan Antitrust Litig., 42 F. Supp. 3d 735, 764 (E.D. Pa.
  2014) (citing Vacco v. Microsoft Corp., 260 Conn. 59, 793 A.2d 1048, 1067 (2002)). Rather than
  unequivocally barring indirect purchaser claims, Vacco clearly provides that an indirect
  purchasers’ right to pursue a CUTPA claim is a factual determination guided by “a three part policy
  analysis” which the court then articulated and applied to the specific facts of the Vacco case. Vacco,
  793 A.2d at 1066. The issues cited by the court in Vacco are not present in the instant matter,
  specifically: (1) Plaintiffs’ Complaint alleges facts clearly establishing that Plaintiffs’ injuries were
  a direct result of Defendant's conduct; (2) measuring and quantifying Plaintiffs’ damages is not an
  impossible, or even remotely difficult, task; and lastly, (3) Plaintiffs’ injuries are not too remote in
  relation to Defendant's conduct. Id. at 1066-1067. Because indirect purchasers are not
  unequivocally barred from asserting CUTPA claims and Plaintiffs’ injuries are not too remote and
  indirect with respect to Defendants’ anticompetitive conduct, Plaintiffs have standing to pursue
  CUTPA claims in this case.

  Puerto Rico Antitrust Act Claims

  The Puerto Rico Antitrust Act (“PRAA”), 10 L.P.R.A. §§ 257, et seq., does not expressly prohibit
  suit by indirect purchasers, and the United States District Court for the District of Puerto Rico,
  guided by the Supreme Court of Puerto Rico’s analysis in Pressure Vessels P.R. v. Empire Gas
  P.R., 137 D.P.R. 497, 520 (P.R. 1994), has correctly interpreted the standing requirements of the
  PRAA. See Rivera-Muniz v. Horizon Lines Inc., 737 F. Supp. 2d 57, 61 (D.P.R. 2010) (“[b]ecause
  Puerto Rico liberally construes its standing requirements in private antitrust cases, it is immaterial
  whether Plaintiffs are direct or indirect purchasers.”); see also Sergeants Benevolent Ass’n Health
  & Welfare Fund v. Actavis, plc, 15 Civ. 6549 (CM), 2018 WL 7197233, at *23 (S.D.N.Y. Dec.
  26, 2018) (denying motion to dismiss Puerto Rico antitrust claim). While district courts outside of
  Puerto Rico have dismissed PRAA indirect purchaser claims for lack of standing, the Supreme
  Court of Puerto Rico and United States District Court for the District of Puerto Rico have
  interpreted the PRAA to allow indirect purchasers claims.

  Michigan Consumer Protection Act Claims

  Defendant also seemingly argues that claims under the Michigan Consumer Protection Act
  (“MCPA”) may only be asserted by consumers and not business or commercial entities. However,
  the statute expressly allows commercial entities to recover under the MCPA by way of authorizing
  any “person” who suffers loss to recover. Mich. Comp. Laws § 445.911(2). A “person” includes
  “a natural person, corporation, trust, partnership, incorporated or unincorporated association, or
  other legal entity.” Mich. Comp. Laws § 445.902I. “[H]ad the legislature intended to allow only
  individuals to sue under the MCPA, it could have easily used the term ‘individual’ to limit the
  potential plaintiffs . . .” Wigs for Kids, Inc. v. Wigs 4 Kids of Michigan, Inc., No. 17-11471, 2017
  WL 6539271, *9 (E.D. Mich. Dec. 21, 2017) (quoting Action Auto Glass v. Auto Glass Specialists,
Case 1:18-md-02819-NG-LB Document 618 Filed 12/28/20 Page 3 of 3 PageID #: 41285




  134 F. Supp. 2d 897, 901 (W.D. Mich. 2001)). Plaintiffs’ assignors clearly fall within the definition
  of “person”, and Plaintiffs therefore have standing to assert claims under the MCPA.

  Defendant relies on the Slobin v. Henry Ford Health Care case to support its argument that
  Plaintiffs’ assignors purchased Restasis primarily for business purposes and therefore are not
  permitted to assert a claim under the MCPA. (ECF No. 580 at 3). Defendant’s reliance on Slobin
  is misplaced. The underlying transaction at issue in Slobin involved a fee incurred by a law firm
  in response to its request for copies of its client’s medical records from a treating medical facility.
  Slobin v. Henry Ford Health Care, 666 N.W.2d 632, 633 (Mich. 2003). The court in Slobin
  specifically held that “a claim for damages based upon a law firm's request for the medical records
  of a client it is representing in litigation cannot be sustained under the MCPA … because obtaining
  medical records for the purpose of litigation is not ‘primarily for personal, family, or household
  use, as required by the act.’”Id. at 635. Clearly, the nature of the transactions underlying Plaintiffs’
  allegations in this case are distinguishable from the transactions at issue in Slobin, and Defendant’s
  suggestion to the contrary outright ignores Plaintiffs’ allegations that their assignors purchased
  Restasis for their beneficiaries, who clearly used it for a personal purpose. (ECF No. 1 at ¶¶ 15,
  19, 214(h), 218).

  The relevant jurisprudence supports Plaintiffs’ standing to assert claims pursuant to the
  Connecticut Unfair Trade Practices Act, Puerto Rico Antitrust Act, and the Michigan Consumer
  Protection Act. Thus, Defendant’s request for leave to file a motion to dismiss Plaintiffs’ claims
  asserted pursuant to these statutes should be denied.

                                                 Respectfully submitted,

                                                 /s/ Tracy L. Turner
                                                 Tracy L. Turner
                                                 PENDLEY, BAUDIN & COFFIN, LLP
                                                 Counsel for Plaintiffs MSP Recovery Claims, Series
                                                 LLC, MSPA Claims 1, LLC, and MAO-MSO
                                                 Recovery, II, LLC, Series PMPI
